                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

  MARIA DE LOS ANGELES
  NAVARRO,

          Plaintiff,

  v.                                                                 Case No: 5:18-cv-473-Oc-PRL

  COMMISSIONER OF SOCIAL
  SECURITY

          Defendant.


                                               ORDER
       This matter is before the Court on the Commissioner’s unopposed motion for entry of

judgment with remand in which Defendant requests the Court to remand this case so that the

Commissioner can take further administrative action. (Doc. 22).

       Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a rehearing.

Shalala v. Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the record

constitutes sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir. 1984),

appeal after remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff=d in part, rev=d in part,

784 F.2d 864 (8th Cir. 1986). Where the district court cannot discern the basis for the

Commissioner's decision, a sentence-four remand may be appropriate to allow him to explain

the basis for his decision. Falcon v. Heckler, 732 F.2d 827, 829-30 (11th Cir. 1984) (holding

remand was appropriate to allow the ALJ to explain the basis for the determination that the

claimant's depression did not significantly affect her ability to work and treating psychologist

acknowledged that claimant had improved in response to treatment and could work in a
supportive, noncompetitive, tailor-made work environment). On remand under sentence four,

the ALJ should review the case on a complete record, including any new material evidence.

Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (finding that it was necessary for the

ALJ on remand to consider psychiatric report tendered to Appeals Council); Reeves v. Heckler,

734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that the ALJ should consider on remand the

need for an orthopedic evaluation).

       Upon review of the record and filings, I agree with the parties that it is appropriate to

remand this matter to the Commissioner. Accordingly, it is ORDERED:

       1. The Commissioner’s motion (Doc. 22) is GRANTED and this action is

  REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. ' 405(g)1 to the

  Commissioner for

                  further consideration of Plaintiff’s impairments and the medical
                  opinions of record, particularly from treating physician Dr. Vargas.
                  On remand, the Commissioner will further consider the existing
                  medical evidence and issue a new decision.


       2. The Clerk is directed to enter judgment accordingly and close the file.


          DONE and ORDERED in Ocala, Florida on June 17, 2019.




  1
    Remand pursuant to sentence four of ' 405(g) makes the Plaintiff a prevailing party for
  purposes of the Equal Access to Justice Act, 28 U.S.C. ' 2412, and terminates this Court's
  jurisdiction over this matter. Shalala v. Schaefer, 509 U.S. 292, 113 S. Ct. 2625, 125 L. Ed. 2d
  239 (1993).


                                                     -2-
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -3-
